 1

 2

 3

 4                                       UNITED STATES DISTRICT COURT
 5                                               DISTRICT OF NEVADA
 6                                                            ***
 7       NIKKEI GLOBAL INC.,                                            Case No. 2:18-cv-02013-JCM-GWF
 8                                                   Plaintiff,
                 v.
 9                                                                                      ORDER
         CO-PARTNER CONSORTIUM, et al.,
10

11                                               Defendants.
12

13              This matter is before the Court on Plaintiff’s Motion for Additional Time to Effect Service
14   of Process on Foreign Defendants (ECF No. 25) filed on January 15, 2019.
15              This matter arises from a contractual dispute alleged to be a concerted effort in order to
16   misappropriate trade secrets. See Complaint (ECF No. 1). Plaintiff represents it has attempted to
17   serve three (3) foreign Defendants, Mr. Yoshimi Hirooka, Mr. Yoshihiro Hirooka, and the
18   Hirooka Family Office Ltd., (“Foreign Defendants”) at the last known residential addresses on
19   December 3, 2018 and January 3 and 4, 2019. Plaintiff also represents it contacted Foreign
20   Defendants current counsel, R. Scott Rasmussen, Esq., who represents the Foreign Defendants in
21   another matter in State Court. 1 Mr. Rasmussen was not authorized to accept service on behalf all
22   three Foreign Defendants. See Plaintiff’s Motion (ECF No. 25), 3-4. Plaintiff request an
23   additional 120 days to effectual service pursuant to the Hague Convention.
24              Pursuant to LR IA 6-1, extensions of time may be granted for good cause shown. Further,
25   Rule 4(m) of the Federal Rules of Civil Procedure – which governs the time limit of service –
26   allows the court to grant an extension of time for service if the plaintiff can show good cause for
27

28   1
         Yoshihiro Hirooka v. Yukiki Minami, et al., Eighth Judicial District Court, Case No. A-18-775773-C.
                                                                  1
 1   the failure to timely serve a defendant. The Court finds that Plaintiff has provided sufficient good

 2   cause to warrant the requested 120-day extension of time to effectuate service and, therefore, grants

 3   Plaintiff’s request for extension. Accordingly,

 4          IT IS HEREBY ORDERED that Plaintiff’s Motion for Additional Time to Effect Service

 5   of Process on Foreign Defendants (ECF No. 25) is granted.

 6          IT IS FURTHER ORDERED that if Plaintiff is unable to effect service of process within

 7   the 120-day extension, it is instructed to file a Status Report with the Court detailing its efforts by

 8   no later than May 16, 2019.

 9          Dated this 16th day of January, 2019.

10

11
                                                            GEORGE FOLEY, JR.
12                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       2
